IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CARL WHITEHEAD,               : No. 26 WM 2015
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus, the Application for

Exercise of King’s Bench Jurisdiction and/or Extraordinary Jurisdiction, and the

Application for an Immediate Hearing are DENIED.